DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communications through the applicant’s application filed on 04/21/2021.

Information Disclosure Statement
IDS submitted on 04/21/2021 has been considered by examiner.  A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites limitation “performs search for the term while targeting the information of the 30attributes preliminarily associated with the determined type of the 
Claim 7 recites limitation “performs search for the information while targeting all the plurality of attributes in order associated with the type of the character” in lines 3-4.  It is unclear of what is associated with the type of the character.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an apparatus for receiving search term by user utterance, using the term to search for information of attributes in the information management data, and output or displaying a search result. 
The limitation of receiving search term by user utterance, using the term to search for information of attributes in the information management data, and output or displaying a search result, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claim is not patent eligible.
Claims 9-10 recite limitations similar to limitation of claim 1 and are rejected for the same reason.
Claims 2-3 recites limitations of the searches for information associated with attribute in parallel, and in order/sequence.  The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, user can perform the searching for terms/names at the same time, or searching for each term/name and another term/name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claims recite an abstract idea.
Claims 4-7 limitations of outputting the search result that matches with the term, and determining character type of the term, and performing the search for term while 
Claim 8 limitations of term is user name and information management data is address book.  The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, user manually provides for name for search, and looks though address book to find out the name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claims recite an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron (US 2003/0033152).
With respect to claim 1, Cameron discloses an information processing apparatus comprising: 
a communicator that receives a search instruction for a term generated based on an instruction uttered by a user
(para.[0040], [0049], [0083]: voice commands “Search, Columbus”, or “Search, Address Book, Jane Doe”); and 
5a search executor that performs search targeting each piece of information associated with a plurality of attributes in information management data in which the plurality of attributes is associated with information related to the term by using the term contained in the search instruction received by the communicator as a keyword, and outputs a search result to the communicator and/or a display
(para.[0040], [0049], [0053], [0083]: look for keyword match with utterance, e.g. returning entry from the address book for someone leaves in Columbus, Ohio with attributes as name and location).  
Claims 9-10 recites limitations similar to limitations in claim 1 and are rejected for the same reason.
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Cameron teaches the term is a username, and the information management data is an address book of the user (para.[0040]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2003/0033152) further in view of Birnbaum et al. (US 2008/0021870).
10 Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Cameron discloses the search executor performs a plurality of searches for the information associated with the plurality of attributes (para.[0040], [0049]).  Cameron does not disclose other limitation of claim 2.
Birnbaum discloses the search executor performs in parallel (para.[0039]: searching in parallel).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Birnbaum' s teachings into Cameron' s teaching to provide the searching in the parallel or in the temporally order which depends on the requirement of processing query.
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Cameron discloses the search executor performs a plurality of searches for the information associated with the plurality of attributes(para.[0040], [0049]).  Cameron does not disclose other limitation of claim 3.
Birnbaum discloses temporally in order (para.[0039]: searching in sequential).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Birnbaum' s teachings into Cameron' s teaching to provide the searching in the parallel or in the temporally order which depends on the requirement of processing query.
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Cameron teaches the search executor outputs a search result that matches the term to the communicator or the 20display at a time when the search result is obtained (para.[0040], [0049]: returning entry from the address book).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Cameron teaches the search executor determines a type of a character constituting the term contained in the search instruction received by the communicator, and performs search for the term while targeting the information of the 25attributes preliminarily associated with the determined type of the character (para.[0040], [0054]: character type constituting term as “search”, “quit”, “locate”, “replace” ).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Cameron teaches the search executor determines a type of a character constituting the term contained in the search instruction received by the communicator, and performs search for the term while targeting the information of the 30attributes preliminarily associated with the determined type of the character in order associated with the type of the character (para.[0040], [0049], [0053], [0083]).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Cameron teaches the search executor determines a type of a character constituting the term contained in the search 35instruction received by the communicator, and performs search for the information while targeting all the plurality of attributes in order associated with the type of the character (para.[0040], [0049], [0053], [0083]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




03/26/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162